DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Claims 2, 3, 6, 8, 10, and 11 are cancelled.

Information Disclosure Statement
As requested by applicant in the 3/30/2021 reply, applicant’s information disclosure statement (Filed 8/12/2021) is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Satoshi et al. (JP 2007139212 A), and further in view of Yukio et al. (JPH 1047742 A) and Searcy et al. (US 3,817,160).
Regarding claim 7, Satoshi et al. discloses an air conditioner comprising:
An air flow path through which air flows (Figure 6: See flow from 2-1 to 2-4 to chamber 1),
A temperature control unit (Element 2-1 or 2-2) that controls a temperature of air in the air flow path (Paragraph 4 of the attached translation: Element 2-1 is a cooling col and element 2-2 is a heating coil, where both 2-1 and 2-2 control a temperature of air),
A humidifier (2-3) capable of supplying vapor to the air flow path (Paragraph 4 of the attached translation),
A blower (2-4) that has a suction port connected to a downstream opening of the air flow path, and a discharge port from which air sucked from the suction port is discharged (Paragraphs 4 and 7 of the attached translation: The blower has a suction port that admits air from the air flow path and a discharge port that delivers air to chamber 1).  However, Satoshi et al. does not teach or disclose a chamber that has a communication port connected to the discharge port and a plurality of connection ports connectable to ducts.
Yukio et al. (Figures 5-6, see also Figure 4: Yukio et al. is capable of being used with a single discharge port -e.g. 28-) teaches an air conditioner chamber that is configured to uniformly mix temperature and humidity of conditioned air (Paragraph 29 of the attached translation) and deliver the conditioned air to a room (Paragraph 19 of the attached translation), the chamber comprising: a communication port (Figures 5-6: Defined by region “N”) connected to a discharge port (e.g. 28), a plurality of duct connection ports (e.g. 18, 20) configured to be connectable to ducts (e.g. 30, 32) so as to let out air coming from the discharge port through the ducts (Figures 5-6), and a baffle plate part (Element 22 having parts by 34, 36, 38, 40) disposed in the chamber (Figures 5-6), where the baffle plate part overlaps at least partly with the discharge port when seen along a flow direction of air passing through the discharge port (Annotated Figure 6).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the air conditioner as disclosed by Satoshi et al. with a chamber as taught by Yukio et al. to improve the comfort of an occupant within a plurality rooms by configuring an air conditioner to uniformly mix temperature and humidity of conditioned air prior to delivering conditioned air to the plurality of rooms (e.g. minimizing an occurrence of concentrated hot/cold spots) (Paragraph 29 of the attached translation of Yukio et al.).
Further, while Satoshi et al. as modified by Yukio et al. discloses a blower in fluidic communication with a chamber connectable to plural ducts as discussed above, Satoshi et al. as modified by Yukio et al. does not explicitly teach or disclose orientation of a blower relative a baffle plate of a chamber.
Searcy et al. teaches an air conditioner, comprising at least: a blower (23) with a discharge port (Figures 3 and 7: See location where 28 connects -i.e. discharges- to 16), a chamber (16), and a baffle plate part (31) disposed in the chamber (Figures 3 and 7), where the baffle plate part overlaps at least partly with the discharge port when seen along a flow direction of air passing through the discharge port (Figures 3 and 7), where the blower is a centrifugal blower (Figures 3 and 7, see also Col. 2, lines 63-68) comprising an impeller (25), a spiral casing part (24) that accommodates the impeller and includes a suction port (27) passing therethrough along an axial direction of the impeller (Annotated Figure 7), and a duct part (28) that extends from the spiral casing part and defines the discharge port at a distal end of the duct part (Figures 3 and 7: See location where 28 connects -i.e. discharges- to 16), where the duct part is connected to a winding start portion and a winding end portion of a spiral inner circumferential surface of the spiral casing part (Annotated Figure 3), where -when seen in the axial direction of the impeller- the baffle plate part extends along a direction that diagonally intersects a flow direction of air passing through the discharge port (Annotated Figure 7: See Flow lines “I” and “S”), and where the baffle plate part is inclined with respect to the flow direction (Annotated Figure 7: See Flow lines “I” and “S”) such that an end (33) of the baffle plate part on a side of the winding start portion (Annotated Figure 3 and Figure 7) is closer to the discharge port than an opposed end (34) of the baffle plate part (Annotated Figure 3 and Figure 7).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the air conditioner as disclosed by Satoshi et al. with an axial blower oriented with respect to a baffle plate part of a chamber as taught by Searcy et al. to improve the comfort of an occupant within a room by configuring an air conditioner to uniformly mix temperature and humidity of conditioned air (e.g. minimizing an occurrence of concentrated hot/cold spots) (Col. 1, lines 43-64 of O’Keefe et al.).


    PNG
    media_image1.png
    435
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    488
    582
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    415
    media_image3.png
    Greyscale

Regarding claim 9, Satoshi et al. discloses an air conditioner comprising:
An air flow path through which air flows (Figure 6: See flow from 2-1 to 2-4 to chamber 1),
A temperature control unit (Element 2-1 or 2-2) that controls a temperature of air in the air flow path (Paragraph 4 of the attached translation: Element 2-1 is a cooling col and element 2-2 is a heating coil, where both 2-1 and 2-2 control a temperature of air),
A humidifier (2-3) capable of supplying vapor to the air flow path (Paragraph 4 of the attached translation),
A blower (2-4) that has a suction port connected to a downstream opening of the air flow path, and a discharge port from which air sucked from the suction port is discharged (Paragraphs 4 and 7 of the attached translation: The blower has a suction port that admits air from the air flow path and a discharge port that delivers air to chamber 1).  However, Satoshi et al. does not teach or disclose a chamber that has a communication port connected to the discharge port and a plurality of connection ports connectable to ducts.
Yukio et al. (Figures 5-6, see also Figure 4: Yukio et al. is capable of being used with a single discharge port -e.g. 28-) teaches an air conditioner chamber that is configured to uniformly mix temperature and humidity of conditioned air (Paragraph 29 of the attached translation) and deliver the conditioned air to a room (Paragraph 19 of the attached translation), the chamber comprising: a communication port (Figures 5-6: Defined by region “N”) connected to a discharge port (e.g. 28), a plurality of duct connection ports (e.g. 18, 20) configured to be connectable to ducts (e.g. 30, 32) so as to let out air coming from the discharge port through the ducts (Figures 5-6), and a baffle plate part (Element 22 having parts by 34, 36, 38, 40) disposed in the chamber (Figures 5-6), where the baffle plate part overlaps at least partly with the discharge port when seen along a flow direction of air passing through the discharge port (Annotated Figure 6), and where a circumference of the communication port in the chamber is provided with a plurality of spaced attachments (i.e. surfaces that are welded or otherwise affixed) for attaching the baffle plate part (i.e. to the chamber) (Figures 5-6 and Paragraph 5, 21, 24, and 25: The baffle plate part is affixed to surfaces 12a, 12d, 12f, 12e of the chamber to separate the chamber into regions “N” and “T”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the air conditioner as disclosed by Satoshi et al. with a chamber as taught by Yukio et al. to improve the comfort of an occupant within a plurality rooms by configuring an air conditioner to uniformly mix temperature and humidity of conditioned air prior to delivering conditioned air to the plurality of rooms (e.g. minimizing an occurrence of concentrated hot/cold spots) (Paragraph 29 of the attached translation of Yukio et al.).
Further, while Satoshi et al. as modified by Yukio et al. discloses a blower in fluidic communication with a chamber connectable to plural ducts as discussed above, Satoshi et al. as modified by Yukio et al. does not explicitly teach or disclose orientation of a blower relative a baffle plate of a chamber.
Searcy et al. teaches an air conditioner, comprising at least: a blower (23) with a discharge port (Figures 3 and 7: See location where 28 connects -i.e. discharges- to 16), a chamber (i.e.16) with a communication port (Annotated Figure 7) that is connected to the discharge port (Figures 3 and 7), and a baffle plate part (31) disposed in the chamber (Figures 3 and 7), where the baffle plate part overlaps at least partly with the discharge port when seen along a flow direction of air passing through the discharge port (Figures 3 and 7), where the baffle plate part is a flat plate (Figures 3 and 7) and is fixed on a circumference of the communication port in the chamber (Figures 3 and 7, see also Annotated Figure 7), and where a portion of the baffle plate part overlapping with the discharge port extends along a direction orthogonal to the flow direction of air passing through the discharge port from the circumference (Figures 3 and 7, see also Annotated Figure 7: The baffle plate part extends diagonally across the discharge port at a right angle).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the air conditioner as disclosed by Satoshi et al. with an axial blower oriented with respect to a baffle plate part of a chamber as taught by Searcy et al. to improve the comfort of an occupant within a room by configuring an air conditioner to uniformly mix temperature and humidity of conditioned air (e.g. minimizing an occurrence of concentrated hot/cold spots) (Col. 1, lines 43-64 of O’Keefe et al.).

Allowable Subject Matter
Claims 1, 4, and 5 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to an air conditioner (e.g. Figure 3 embodiment), comprising at least: an air flow path (2), a temperature control unit (3, 4), a humidifier (5), a blower (6) that has a suction port (6A) and a discharge port (6B), a chamber (7) that has a communication port (7A) connected to the discharge port (Figures 2-4), and a plurality of duct connection ports (7B), where a baffle plate part (8) is disposed in the chamber (Figures 3-4), where the baffle plate part overlaps at least partly with the discharge port when seen along a flow direction of air passing through the discharge port (Figures 3-4), where the baffle plate part extends along a direction that diagonally intersects the flow direction of air passing through the discharge port (Figures 3-4), where the baffle plate part has an air-through opening (81), where the air-through opening is disposed at a position closer to a distal end (8B) of the baffle plate part than a center of the baffle plate part between a proximal end (8A) of the baffle plate part and the distal end (Figure 4), and where he distal end of the baffle plate part is farther from the discharge port than the proximal end of the baffle plate part is from the discharge port, and another air-through opening is not disposed between the air-through opening and the proximal end of the baffle plate part (Figures 3-4).

The art of record (Satoshi et al. JP 2007139212 A) discloses an air conditioner comprising: an air flow path through which air flows (Figure 6: See flow from 2-1 to 2-4 to chamber 1), a temperature control unit (Element 2-1 or 2-2) that controls a temperature of air in the air flow path (Paragraph 4 of the attached translation: Element 2-1 is a cooling col and element 2-2 is a heating coil, where both 2-1 and 2-2 control a temperature of air), a humidifier (2-3) capable of supplying vapor to the air flow path (Paragraph 4 of the attached translation), and a blower (2-4) that has a suction port connected to a downstream opening of the air flow path, and a discharge port from which air sucked from the suction port is discharged (Paragraphs 4 and 7 of the attached translation: The blower has a suction port that admits air from the air flow path and a discharge port that delivers air to chamber 1).  However, Satoshi et al. does not teach or disclose “a chamber” or “a baffle plate part” as recited in amended claim 1.

The art of record also discloses (Yukio et al. JPH 1047742 A) discloses an air conditioner comprising: a chamber (Device of Figures 5-6), where the chamber includes a communication port (Figures 5-6: Defined by region “N”) connected to a discharge port (e.g. 28), a plurality of duct connection ports (e.g. 18, 20) configured to be connectable to ducts (e.g. 30, 32) so as to let out air coming from the discharge port through the ducts (Figures 5-6), and a baffle plate part (Element 22 having parts by 34, 36, 38, 40) disposed in the chamber (Figures 5-6), where the baffle plate part overlaps at least partly with the discharge port when seen along a flow direction of air passing through the discharge port (Annotated Figure 6), where the baffle plate part extends along a direction that diagonally intersects the flow direction of air passing through the discharge port (Annotated Figure 6), and where the baffle plate part has an air-through opening (41) that passes therethrough in a thickness direction (Figures 5-6).  While Yukio et al. discloses that the air-through opening is disposed at a position closer to a distal end of the baffle plate part than a center of the baffle plate part between a proximal end of the baffle plate part and the distal end (Annotated Figure 6), Yukio et al. does not teach or disclose the baffle plate part such that “the distal end of the baffle plate part being farther from the discharge port than the proximal end of the baffle plate part is from the discharge port, and another air-through opening is not disposed between the air-through opening and the proximal end of the baffle plate part” (emphasis added) as recited in amended claim 1.

The art of record also discloses (Searcy et al. US 3,817,160) discloses an air conditioner comprising: a blower (23) with a discharge port (Figures 3 and 7: See location where 28 connects -i.e. discharges- to 16), a chamber (i.e.16) with a communication port (Annotated Figure 7) that is connected to the discharge port (Figures 3 and 7), and a baffle plate part (31) disposed in the chamber (Figures 3 and 7), where the baffle plate part overlaps at least partly with the discharge port when seen along a flow direction of air passing through the discharge port (Figures 3 and 7), where the baffle plate part is a flat plate (Figures 3 and 7) and is fixed on a circumference of the communication port in the chamber (Figures 3 and 7, see also Annotated Figure 7), and where a portion of the baffle plate part overlapping with the discharge port extends along a direction orthogonal to the flow direction of air passing through the discharge port from the circumference (Figures 3 and 7, see also Annotated Figure 7: The baffle plate part extends diagonally across the discharge port at a right angle).  
While Searcy et al. discloses the baffle plate part as including a plurality of air-through openings (32) such that one of the air-through openings is disposed at a position closer to a distal end (34) of the baffle plate part than a center of the baffle plate part between a proximal end (33) of the baffle plate part and the distal end (Figures 3 and 7), Yukio et al. does not teach or disclose the baffle plate part such that “the distal end of the baffle plate part being farther from the discharge port than the proximal end of the baffle plate part is from the discharge port, and another air-through opening is not disposed between the air-through opening and the proximal end of the baffle plate part” (emphasis added) as recited in amended claim 1.

While the art of record teaches various chambers with a baffle plate part therein for uniformly mixing temperature and humidity of conditioned air, there does not appear to be a teaching found in the art or record that would suggest providing a camber with a baffle plate part having an air-through opening as recited in amended claim 1 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Regarding the statements on page 6, lines 9-12:
Applicant’s 8/12/2021 IDS is considered.
Regarding the arguments on page 7, lines 1-4:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the arguments on page 7, line 8 to page 12, line 5:
Applicant alleges that the cited art does not teach or disclose amended independent claim 1.  Applicant’s arguments have been fully considered and are persuasive.  Amended independent claim 1 defined over the art of record and is therefore allowable.
Regarding the arguments on page 12, line 6 to page 13, line 16:
Applicant alleges that the cited art does not teach or disclose amended independent claim 9.  Applicant’s arguments have been considered but are moot in view of new ground of rejection and new interpretation of the cited art as necessitate by applicant’s amendment.
Namely, and as noted in the 35 USC 103 rejections above, Satoshi et al. in view of Searcy et al. teaches a baffle plate part that is a flat plate as recited in amended claim 9.
Regarding the arguments on page 13, line 17 to page 16, line 13:
Applicant alleges that the cited art does not teach or disclose amended independent claim 7.  Applicant’s arguments have been considered but are moot in view of new ground of rejection and new interpretation of the cited art as necessitate by applicant’s amendment.
Namely, and as noted in the 35 USC 103 rejections above, Satoshi et al. in view of Searcy et al. does indeed disclose that -when seen in the axial direction of the impeller- the baffle plate part extends along a direction that diagonally intersects a flow direction of air passing through the discharge port (Annotated Figure 7: See Flow lines “I” and “S”), and where the baffle plate part is inclined with respect to the flow direction (Annotated Figure 7: See Flow lines “I” and “S”) such that an end (33) of the baffle plate part on a side of the winding start portion (Annotated Figure 3 and Figure 7) is closer to the discharge port than an opposed end (34) of the baffle plate part (Annotated Figure 3 and Figure 7) as recited in amended claim 7.
Regarding the arguments on page 16, lines 14-17:
Applicant alleges that the application is in condition for allowance for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        

/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763